DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0294963) in view of Alie et al. (US 2005/0170609; herein “Alie”).
Regarding claim 1, Lin discloses in Figs. 2A-D and related text (including some features described in association with Figs. 1A-D) a method for manufacturing a semiconductor structure, comprising:
forming a first bonding conductor (144, see [0022]) over a first top surface of a first semiconductor layer (104, see [0011]), wherein the first bonding conductor is coupled to a first electronic circuit structure (103, see [0012]) formed in the first semiconductor layer;
forming a first dielectric material (146, see [0022]) over the first top surface, wherein the first bonding conductor (144) is embedded in the first dielectric material;
forming a second bonding conductor (244, see [0026]) over a second top surface of a second semiconductor layer (204, see [0025]), wherein the second bonding conductor is coupled to a second electronic circuit structure (203, see [0025]) formed in the second semiconductor layer; 

bonding the first bonding conductor and the second bonding conductor (see Fig. 1B and [0028]-[0039]), wherein a bonding interface is formed between the first bonding conductor and the second bonding conductor, and the bonding interface is in contact with the first bonding conductor and the second bonding conductor, wherein the bonding interface is embedded in the first dielectric material (146) and the second dielectric material (246).
Lin does not disclose 
wherein a third bonding conductor is formed between the first bonding conductor and the second bonding conductor, and the third bonding conductor is in contact with the first bonding conductor and the second bonding conductor, wherein the third bonding conductor is embedded in the first dielectric material and the second dielectric material;
wherein the first bonding conductor is different from the second bonding conductor, the third bonding conductor includes a silicide material formed from the first bonding conductor and the second bonding conductor, one of the first bonding conductor and the second bonding conductor includes a silicon material, another of the first and second bonding conductors includes a metal material, and the third bonding conductor is formed through a thermal treating process or an electrical treating process.
In the same field of endeavor, Alie teaches in Fig. 2A-D and related bonding a first conductor (211, see [0033]) and a second conductor (214, see [0033])

wherein the first bonding conductor (214, silicon, see [0033]) is different from the second bonding conductor (211, platinum, see [0033]), the third bonding conductor includes a silicide material formed from the first bonding conductor and the second bonding conductor (see [0021]), one of the first bonding conductor and the second bonding conductor includes a silicon material, another of the first and second bonding conductors includes a metal material, and the third bonding conductor is formed through a thermal treating process or an electrical treating process (thermal, see [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lin by having a third bonding conductor is formed between the first bonding conductor and the second bonding conductor, and the third bonding conductor is in contact with the first bonding conductor and the second bonding conductor, and the first bonding conductor being different from the second bonding conductor, the third bonding conductor includes a silicide material formed from the first bonding conductor and the second bonding conductor, one of the first bonding conductor and the second bonding conductor includes a silicon material, another of the first and second bonding conductors includes a metal material, and the third bonding conductor is formed through a thermal treating process or an electrical treating process, as taught by Alie, in order to provide a low resistance electrical connection (see Alie [0036]) with temperatures low enough to minimize damage to the devices (see [0004]). The limitation “wherein the third bonding conductor is embedded in the first dielectric material and the 
Regarding claim 2, Lin further discloses forming a first through semiconductor via (TSV) (400, see [0014]) in the first semiconductor layer, wherein the first TSV is coupled to the first bonding conductor (144).
Regarding claim 3, Lin further discloses forming a second TSV (600, see [0037]) in the second semiconductor layer, wherein the second TSV is coupled to the second bonding conductor (244).
Regarding claim 4, Lin further discloses removing a portion of the first semiconductor layer (104) from a first bottom surface of the first semiconductor layer, wherein the first TSV (400) is exposed (see Fig. 2B).
Regarding claim 5, Lin further discloses wherein the first electronic circuit structure (103) includes a first electronic component (transistor, see [0012]-[0013]) and a first interconnection circuit (114 and 124, see [0021]) coupled to the first electronic component, and the second electronic circuit structure (203) includes a second electronic component (transistor, see [0025]) and a second interconnection circuit (214 and 224, see [0026]) coupled to the second electronic component.
Regarding claim 6, Lin further discloses wherein the first electronic component (transistor in 103) is a first transistor formed on a first substrate (104) of the first semiconductor layer, and the second electronic component (transistor of 203) includes a second transistor formed on a second substrate (204) of the second semiconductor layer.
Regarding claim 7, Lin further discloses forming a first TSV (400, see [0014]) in contact with the first interconnection circuit (114 and 124), wherein the first TSV extends from the first interconnection circuit toward a first bottom surface of the first semiconductor layer 104).
Regarding claim 8, Lin further discloses forming a first conductive pad (124) and a first conductive plug (114) of the first interconnection circuit, wherein the first TSV (400) extends from the first conductive pad toward the first bottom surface (of 104), and the first conductive plug is in contact with the first electronic component (transistor of 103) and the first conductive pad (124).

Response to Arguments
Applicant's arguments filed 8/19/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 7-9) that Lin in view of Alie cannot be combined to teach the claimed invention. Specifically, applicant argues that “it is clear that Lin uses the features of ‘metal-to-metal bonding’ and ‘non-metal-to-non-metal bonding’ to reach its result,” and “[t]hus, Lin cannot combine with Alie which discloses the feature of the interface with platinum pad 211 and silicon pad 214.”
In response, the examiner disagrees. Specifically, Lin teaches a method in which “conductive material 144…can be bonded to conductive material 244…and polymer material 146…can be bonded to polymer material 246,” (see [0027]). Specific embodiments are disclosed wherein the conductive materials are metals, however the disclosure of Lin is explicitly not limited thereto (“Other applicable materials may be used as conductive material 144,” see [0022]). While “metal-to-metal” is provided as a possible bonding type, the broader disclosure of Lin is that of conductive-material-to-conductive-material formed between 144 and 244. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Additionally, an artisan of ordinary skill in the art would easily recognize that conductive materials other than metals can produce a bonded structure. This is clearly shown by the prior art, at least 
Lastly, it would be readily apparent to the ordinary artisan and is well-established in the art that materials other than elemental metals (e.g. polysilicon) would be easily envisaged by a non-limiting disclosure of “conductive material[s],” as well as being easily substituted for elemental metals in, and regularly used for, interconnect lines, vias, electrodes, and bond pads. Terms such as “metal” and “metallization,” are even sometimes used in the art interchangeably with or to encompass non-metal conductive materials (e.g. polysilicon) (see cited prior art below). Accordingly, the combination of Lin and Alie is a valid combination to one of ordinary skill in the art, and the combined teachings of the two references teach the claimed invention as applied above. can be comb

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 2004/0124509) is cited as an example showing bonding conductors (i.e. “conductive lines”) which are made from conductive materials such as elemental metals or polysilicon (see [0015]).
Pon (US 2002/0155655) is cited as an example of “metal layers” formed of, e.g., polysilicon.
Goyal (US 2015/0333556) and Bilodeau et al. (US 2018/0337253) are each cited as examples showing “metal” electrodes which include electrodes formed of polysilicon (see [0012] and [0003], respectively).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/10/2021